In a medical malpractice action, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated December 3, 1979 and, upon reargument, adhered to that part of its prior order dated August 23, 1979, which directed plaintiff Donna M. Daniele to appear for an examination before trial and answer questions regarding any treatment she may have received from a psychiatrist or psychologist. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements payable to the respondents appearing and filing a brief. Plaintiffs’ claim that the injuries sustained included insomnia, irritability, fatigue and weight loss, together with a statement in plaintiff’s physician’s report that "there is a marked psychological or functional overlay to account an elaboration of some of the symptoms and signs”, affirmatively placed plaintiff Donna M. Daniele’s mental condition in controversy, and entitled the defendants to full disclosure regarding any psychiatric or psychological treatment she may have received prior to or subsequent to the date of the alleged malpractice (see Koump v Smith, 25 NY2d 287). Mangano, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.